OPINION OF THE COURT
Murphy, P. J.
The facts are fairly stated in the dissenting opinion and need not be repeated in the majority opinion.
A person, otherwise acting innocently, may not be arrested merely because he was in the company of another person who had engaged in criminal activity (People v Griffith, 63 AD2d 138, 142; People v Trapier, 47 AD2d 481, 483). However, under certain circumstances, a person’s presence at a crime scene might furnish a trained policeman with probable cause to arrest him (People v Martin, 32 NY2d 123, 125). The primary question presented upon this appeal is whether the police officers were justified in arresting the respondents, Emanuel Batista and Frances Branciforte, on the basis of their prior association with Francisco Batista.
As the dissenting Justice observes, the act of buying a holster is lawful. Therefore, that act, in and of itself, cannot serve as a predicate for the common-law right to inquire or for the higher degrees of police intrusion set forth in People v De Bour (40 NY2d 210, 223). Since the police officers did not approach the respondents outside the novelty store to request information as the proposed use of the holsters, it is unnecessary to explore whether such an information inquiry would have been proper as a minimal intrusion under De Bour (supra).
The police officers began a surveillance of the three individuals when they exited the novelty shop. In that high-crime area, the surveillance was reasonably undertaken by the police for there was a possibility that the holsters were bought to encase illegal firearms. Likewise, during the course of the surveillance, there is no indication that the officers unlawfully interfered with the freedom of movement enjoyed by the three individuals.
Further, the plainclothes officers never announced their *517identity. The three individuals, sensing that they were being followed, took a circuitous walk about the Times Square area. From time to time, they glanced over their shoulders at the trailing officers. The three individuals had no reason to know whether they were being followed by officers or felons. In these circumstances, the officers would not have been justified had they stopped the three individuals on the ground of reasonable suspicion (People v Towers, 49 AD2d 839). Consequently before Francisco Batista drew his gun and was arrested, the police did not have probable cause to arrest the respondents or to search them under CPL 140.50 (subd 3).
Thus, the more narrow issue is whether the police response, after Francisco had been arrested, was reasonable with regard to the respondents. Whenever an individual is physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action, that individual has been seized within the meaning of the Fourth Amendment (People v Cantor, 36 NY2d 106, 111). When Officer De Stacio saw the gun in Francisco’s hand, she grabbed the respondents by the shoulders and held them. In essence, Officer De Stacio placed the respondents under arrest (cf. People v Bronk, 66 Misc 2d 932, affd 31 NY2d 995). To that point in time, the respondents had not engaged in any overt criminal activity. Hence, there was no probable cause for the arrest (People v Martin, supra, pp 124-125). Since the arrest was unlawful, the motion to suppress should have been granted (People v Cantor, supra, p 111).
For purposes of discussion, it will be assumed that the police were justified in frisking the respondents and in inspecting the canvas bag under the authority of CPL 140.50 (People v Sterling, 63 AD2d 210; People v De Jesus, 55 AD2d 196; but see People v Sanchez, 38 NY2d 72). As is mentioned in the dissenting opinion, the officers did not frisk the respondents or inspect the canvas bag on the arrest site. Instead, the officers physically seized, unlawfully arrested and placed the respondents in an unmarked police vehicle. CPL 140.50 does not provide the police with the authority to perform a frisk at another time and another place. Furthermore, while there is some indication in the record that other members of the public were present at or near the arrest site, there is no testimony in the record that a hostile populace required that the frisk be effected elsewhere.
For the foregoing reasons, the order of the Supreme Court, *518New York County (Leff, J.), entered June 12, 1978, granting respondents’ motions to suppress, should be affirmed.